Exhibit 10.7


PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(PERFORMANCE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        «First_Name» «Last_Name»
RE:        Notice of Amendment of Restricted Stock Unit Award
(Performance-Based)
    
This is to notify you that Perrigo Company plc (the “Company”) has amended the
Restricted Stock Unit Award granted to you under the Perrigo Company plc 2013
Long-Term Incentive Plan (the “Plan”) on _________ (the “Grant Date”). The Award
consisted of performance-based restricted stock units, as described in your
Restricted Stock Unit Award Agreement (the “Agreement”) for the Award.


Effective as of June 14, 2017, a new Section 1.6 is added to the Agreement to
read as follows:
1.6
Special Rules during CEO Transition Period. Notwithstanding anything contained
in this Agreement to the contrary:

(a)    Continued Vesting. If, during the CEO Transition Period, your Termination
Date occurs by reason of a Termination without Cause or a Separation for Good
Reason, then the PRSUs awarded under Section 1.1 shall vest or be forfeited as
of the PRSU Vesting Date, depending on the attainment of Performance Goals;
provided, however, that you timely execute and deliver (and do not revoke) a
release in the form and manner prescribed by the Company and adhere to the
restrictive covenants contained therein. The required release will, among other
things, include restrictive covenants relating to confidentiality, inventions,
non-solicitation of employees and customers, non-competition, and
non-disparagement. If you violate any of the restrictive covenants contained in
the release, the continued vesting described in this Section 1.6 will cease to
apply. For the avoidance of doubt, the special rules under this Section 1.6 will
not apply if your Termination Date occurs after the expiration of the CEO
Transition Period.
(b)    Definitions.    As used in this Section 1.6, the following terms shall
have the meanings set forth below:
(1)    “CEO Transition Period” means the period beginning on June 14, 2017 and
ending on the one-year anniversary of the date on which a new Chief Executive
Officer (as successor to John Hendrickson) commences employment with the
Company.
(2)    “Termination without Cause” means, except as otherwise approved by the
Board of Directors of the Company or the Remuneration




--------------------------------------------------------------------------------




Committee of the Company, as applicable, and communicated to a Participant in
writing by the Chief Executive Officer of the Company or the Chair of the
Remuneration Committee, the involuntary termination of your employment by the
Company without Cause, including, but not limited to, (i) a termination
effective when you exhaust a leave of absence during, or at the end of, a notice
period under the Worker Adjustment and Retraining Notification Act (“WARN”), and
(ii) a situation where you are on an approved leave of absence during which your
position is protected under applicable law (e.g., a leave under the Family
Medical Leave Act), you return from such leave, and you cannot be placed in
employment with the Company.
(3)    “Separation for Good Reason” means, except as otherwise approved by the
Board of Directors of the Company or the Remuneration Committee of the Company,
as applicable, and communicated to a Participant in writing by the Chief
Executive Officer of the Company or the Chair of the Remuneration Committee,
your voluntary resignation from the Company and the existence of one or more of
the following conditions that arose without your consent: (i) a material change
in the geographic location at which you are required to perform services, such
that your commute between home and your primary job site increases by more than
30 miles, or (ii) a material diminution in your authority, duties or
responsibilities or a material diminution in your base compensation or incentive
compensation opportunities; provided, however, that a voluntary resignation from
the Company shall not be considered a Separation for Good Reason unless you
provide the Company with notice, in writing, of your voluntary resignation and
the existence of the condition(s) giving rise to the separation within 90 days
of its initial existence. The Company will then have 30 days to remedy the
condition, in which case you will not be deemed to have incurred a Separation
for Good Reason. In the event the Company fails to cure the condition within the
30 day period, your Termination Date shall occur on the 31st day following the
Company’s receipt of such written notice.
Very truly yours,




Print Name:_______________________________


Title:____________________________________




--------------------------------------------------------------------------------




PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(PERFORMANCE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        «First_Name» «Last_Name»
RE:        Notice of Amendment of Restricted Stock Unit Award
(Performance-Based)
This is to notify you that Perrigo Company plc (the “Company”) has amended the
Restricted Stock Unit Award granted to you under the Perrigo Company plc 2013
Long-Term Incentive Plan (the “Plan”) on _________ (the “Grant Date”). The Award
consisted of performance-based restricted stock units, as described in your
Restricted Stock Unit Award Agreement (the “Agreement”) for the Award.
Effective as of June 14, 2017, a new Section 1.6 is added to the Agreement to
read as follows:
1.6
Special Rules during CEO Transition Period. Notwithstanding anything contained
in this Agreement to the contrary:

(a)    Continued Vesting. If, during the CEO Transition Period, your Termination
Date occurs by reason of a Termination without Cause or a Separation for Good
Reason, then the Performance Restricted Stock Units awarded under Section 1.1
shall vest or be forfeited as of the PRSU Vesting Date, depending on the
attainment of Performance Goals; provided, however, that you timely execute and
deliver (and do not revoke) a release in the form and manner prescribed by the
Company and adhere to the restrictive covenants contained therein. The required
release will, among other things, include restrictive covenants relating to
confidentiality, inventions, non-solicitation of employees and customers,
non-competition, and non-disparagement. If you violate any of the restrictive
covenants contained in the release, the continued vesting described in this
Section 1.6 will cease to apply. For the avoidance of doubt, the special rules
under this Section 1.6 will not apply if your Termination Date occurs after the
expiration of the CEO Transition Period.
(b)    Definitions.    As used in this Section 1.6, the following terms shall
have the meanings set forth below:
(1)    “CEO Transition Period” means the period beginning on June 14, 2017 and
ending on the one-year anniversary of the date on which a new Chief Executive
Officer (as successor to John Hendrickson) commences employment with the
Company.




--------------------------------------------------------------------------------




(2)    “Termination without Cause” means, except as otherwise approved by the
Board of Directors of the Company or the Remuneration Committee of the Company,
as applicable, and communicated to a Participant in writing by the Chief
Executive Officer of the Company or the Chair of the Remuneration Committee, the
involuntary termination of your employment by the Company without Cause,
including, but not limited to, (i) a termination effective when you exhaust an
approved leave of absence, and (ii) a situation where you are on an approved
leave of absence during which your position is protected under applicable leave
law, you return from such leave, and you cannot be placed in employment with the
Company.
(3)    “Separation for Good Reason” means, except as otherwise approved by the
Board of Directors of the Company or the Remuneration Committee of the Company,
as applicable, and communicated to a Participant in writing by the Chief
Executive Officer of the Company or the Chair of the Remuneration Committee,
your voluntary resignation from the Company and the existence of one or more of
the following conditions that arose without your consent: (i) a material change
in the geographic location at which you are required to perform services, such
that your commute between home and your primary job site increases by more than
30 miles, or (ii) a material diminution in your authority, duties or
responsibilities or a material diminution in your base compensation or incentive
compensation opportunities; provided, however, that a voluntary resignation from
the Company shall not be considered a Separation for Good Reason unless you
provide the Company with notice, in writing, of your voluntary resignation and
the existence of the condition(s) giving rise to the separation within 90 days
of its initial existence. The Company will then have 30 days to remedy the
condition, in which case you will not be deemed to have incurred a Separation
for Good Reason. In the event the Company fails to cure the condition within the
30 day period, your Termination Date shall occur on the 31st day following the
Company’s receipt of such written notice.
Very truly yours,




Print Name:_______________________________


Title:____________________________________






--------------------------------------------------------------------------------




PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(PERFORMANCE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        «First_Name» «Last_Name»
RE:        Notice of Amendment of Restricted Stock Unit Award
(Performance-Based)

    This is to notify you that Perrigo Company plc (the “Company”) has amended
the Restricted Stock Unit Award granted to you under the Perrigo Company plc
2013 Long-Term Incentive Plan (the “Plan”) on _________ (the “Grant Date”). The
Award consisted of performance-based restricted stock units, as described in
your Restricted Stock Unit Award Agreement (the “Agreement”) for the Award.

    Effective as of June 14, 2017, a new Section 1.6 is added to the Agreement
to read as follows:
1.6
Special Rules during CEO Transition Period. Notwithstanding anything contained
in this Agreement to the contrary:

(a)    Continued Vesting. If, during the CEO Transition Period, your Termination
Date occurs by reason of a Termination without Cause or a Separation for Good
Reason, then the Performance Restricted Stock Units awarded under Section 1.1
shall vest or be forfeited as of the PRSU Vesting Date, depending on the
attainment of Performance Goals; provided, however, that you timely execute and
deliver (and do not revoke) a release in the form and manner prescribed by the
Company and adhere to the restrictive covenants contained therein. The required
release will, among other things, include restrictive covenants relating to
confidentiality, inventions, non-solicitation of employees and customers,
non-competition, and non-disparagement. If you violate any of the restrictive
covenants contained in the release, the continued vesting described in this
Section 1.6 will cease to apply. For the avoidance of doubt, the special rules
under this Section 1.6 will not apply if your Termination Date occurs after the
expiration of the CEO Transition Period.
(b)    Definitions.    As used in this Section 1.6, the following terms shall
have the meanings set forth below:
(1)    “CEO Transition Period” means the period beginning on June 14, 2017 and
ending on the one-year anniversary of the date on which a new Chief Executive
Officer (as successor to John Hendrickson) commences employment with the
Company.




--------------------------------------------------------------------------------




(2)    “Termination without Cause” means, except as otherwise approved by the
Board of Directors of the Company or the Remuneration Committee of the Company,
as applicable, and communicated to a Participant in writing by the Chief
Executive Officer of the Company or the Chair of the Remuneration Committee, the
involuntary termination of your employment by the Company without Cause,
including, but not limited to, (i) a termination effective when you exhaust an
approved leave of absence, and (ii) a situation where you are on an approved
leave of absence during which your position is protected under applicable leave
law, you return from such leave, and you cannot be placed in employment with the
Company.
(3)    “Separation for Good Reason” means, except as otherwise approved by the
Board of Directors of the Company or the Remuneration Committee of the Company,
as applicable, and communicated to a Participant in writing by the Chief
Executive Officer of the Company or the Chair of the Remuneration Committee,
your voluntary resignation from the Company and the existence of one or more of
the following conditions that arose without your consent: (i) a material change
in the geographic location at which you are required to perform services, such
that your commute between home and your primary job site increases by more than
30 miles, or (ii) a material diminution in your authority, duties or
responsibilities or a material diminution in your base compensation or incentive
compensation opportunities; provided, however, that a voluntary resignation from
the Company shall not be considered a Separation for Good Reason unless you
provide the Company with notice, in writing, of your voluntary resignation and
the existence of the condition(s) giving rise to the separation within 90 days
of its initial existence. The Company will then have 30 days to remedy the
condition, in which case you will not be deemed to have incurred a Separation
for Good Reason. In the event the Company fails to cure the condition within the
30 day period, your Termination Date shall occur on the 31st day following the
Company’s receipt of such written notice.
Very truly yours,




Print Name:_______________________________


Title:____________________________________




